331 So.2d 751 (1976)
In re Ronald ALLISON
v.
STATE. Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1724.
Supreme Court of Alabama.
May 7, 1976.
William J. Baxley, Atty. Gen., and Randolph P. Reaves, Asst. Atty. Gen., for the State.
HEFLIN, Chief Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Allison v. State, 57 Ala.App. , 331 So.2d 748.
WRIT DENIED.
BLOODWORTH, FAULKNER, ALMON and EMBRY, JJ., concur.